Citation Nr: 0523543	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-08 679A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased initial disability evaluation 
for tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claims file was subsequently transferred 
to the RO in Newark, New Jersey.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in May 2005.  A copy of the hearing 
transcript issued following the hearing is of record.   

The Board notes that, per the May 2005 hearing transcript and 
a November 2003 VA feet examination report, the record raises 
the issues of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
hearing loss, entitlement to service connection for plantar 
fasciitis as secondary to the service-connected bilateral pes 
planus, and entitlement to service connection for bunion 
deformities secondary to the service-connected pes planus.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, these 
matters are referred to the RO for appropriate action.

A motion to advance this case on the docket, due to the 
veteran's age was requested by the accredited representative.  
This motion was granted by the Board in May 2005.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

Lastly, with respect the veteran's claim for an initial 
evaluation in excess of 10 percent for tinnitus, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
United States Department of Veterans Affairs (VA) disagrees 
with the Court's decision in Smith and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran has level II hearing acuity in the right ear 
and Level XI hearing acuity in the left ear under Table VI.  

3.  The veteran's service-connected bilateral pes planus is 
not characterized as pronounced, and is not manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.86, Tables VI, and VII, Diagnostic 
Code 6100 (2004).     

2.  The criteria for a disability rating in excess of 30 
percent for the service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in October 2001 and 
September 2002; the October 2002 rating decision; the April 
2003 statement of the case (SOC); and the February 2005 
supplemental statement of the case (SSOC).  In addition, the 
RO letters issued in October 2001 and September 2002; and the 
April 2003 SOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
the SOC and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

I.  Bilateral Hearing Loss

With respect to the applicable law, the Board observes that, 
the VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 2002).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear and other sense 
organs, and the revised Rating Schedule cannot be applied to 
a claim for any date prior to June 10, 1999.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); see Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  In this case, however, as the veteran submitted 
his original claim in August 2001, after the above discussed 
change in the law, only the new rating criteria is for 
application in this case.  

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2004).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

When the appellant shows exceptional patterns of hearing 
impairment, certain special provisions apply.  Specifically, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).  In addition, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher.  See 
38 C.F.R. § 4.86(b) (2004).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In this case, the record shows that, in a March 1998 rating 
decision, the veteran was granted service connection for 
bilateral hearing loss, and was assigned a noncompensable 
rating effective November 1945, and a 10 percent rating 
effective January 1994.  Subsequently, in August 2001, the 
veteran submitted a claim for an increased rating.

With respect to the evidence of record, treatment records 
from the East Orange and New Jersey VA Medical Centers 
(VAMCs) dated from 1999 to 2004 describe the treatment the 
veteran has received over time for various health problems, 
including problems with his hearing and feet, 
gastrointestinal system and kidneys.

During the May 2005 hearing, the veteran testified that he is 
completely deaf on the left ear, and 90 percent deaf on the 
right ear.  He also noted that, although he uses hearing 
aids, he still has problems with his hearing.

An October 2002 VA examination report shows the veteran's 
pure tone thresholds, in decibels, for the right ear were 45, 
40, 45, 55, 55, and for the left ear were 80, 85, 80, 105+, 
105+, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 49 decibels in the right ear, and 94 
decibels in the left ear.  The speech discrimination was 86 
percent in the right ear and non-responsive in the left ear.  
Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had level II hearing acuity in the 
right ear, and Level XI hearing acuity in the left ear, which 
equates to a 10 percent evaluation under the applicable 
criteria.  See 38 C.F.R. §§ 4.85-4.86, Table VI and VII, 
Diagnostic Code 6100 (2004).

A July 2003 VA examination report shows the veteran's pure 
tone thresholds, in decibels, for the right ear were 55, 55, 
50, 65, 65, and for the left ear were 100, 95, 85, 105, 105+, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 69 decibels in the right ear, and 98 
decibels in the left ear.  The speech discrimination was 92 
percent in the right ear and non-responsive in the left ear.  
Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had level II hearing acuity in the 
right ear, and Level XI hearing acuity in the left ear, which 
equates to a 10 percent evaluation under the applicable 
criteria.  See 38 C.F.R. §§ 4.85-4.86, Table VI and VII, 
Diagnostic Code 6100 (2004).

In this respect, as the veteran's hearing disability did not 
meet the criteria for exceptional patterns of hearing 
impairment during either the October 2002 or the July 2003 VA 
examinations, as defined in 38 C.F.R. § 4.86, the application 
of Table VI A is not warranted for these examinations' 
hearing acuity readings.  See 38 C.F.R. § 4.86 (2004).  In 
addition, the evidence does not show that the examiner 
certified that the use of speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  Therefore, Table VI A 
cannot be applied in this case to any of the medical findings 
currently of record.  See 38 C.F.R. § 4.85 (c) (2004).

Upon a review of the evidence of record, it is clear that the 
veteran's bilateral hearing loss does not meet the criteria 
for the assignment of an increased rating in excess of 10 
percent.  As such, the veteran's claim must be denied.  
38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.86, Tables VI, and VII, Diagnostic Code 6100 (2004).     

The Board acknowledges the veteran's contentions during the 
May 2005 hearing.  However, his contentions alone cannot 
establish entitlement to an increased rating because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra.  Here, a mechanical 
application of the Rating Schedule establishes only a 10 
percent rating, which is the veteran's currently assigned 
disability rating for his service-connected bilateral hearing 
loss. 

II.  Bilateral Pes Planus

In an August 1946 rating decision, the veteran was granted 
service connection and a noncompensable rating was assigned 
for asymptomatic pes planus, effective November 1945.  
Subsequently, in a March 1947 rating decision, the veteran's 
disability was increased to a 10 percent rating, effective 
January 1947.

In August 2001, the veteran submitted a claim for an 
increased rating for his service-connected pes planus.  And, 
in an October 2002 rating decision, the veteran's disability 
was recharacterized as bilateral pes planus, and was assigned 
a 30 percent rating, effective August 2001, under Diagnostic 
Code 5276.  At present, the veteran is seeking a disability 
rating in excess of 30 percent.

Under Diagnostic Code 5276, where the weight-bearing line is 
over or medial to great toe, and there are inward bowing of 
the tendo Achillis and pain on manipulation and use of the 
feet, a 10 percent rating is assigned on the basis of 
moderate disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2004).  For a severe disability, a 20 percent rating is 
assigned if unilateral and a 30 percent rating is assigned if 
bilateral.  A severe disability is characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
30 percent rating is awarded for a unilateral and a maximum 
50 percent rating is awarded for a bilateral disability that 
is pronounced.  A pronounced disability is manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The relevant evidence of record includes treatment records 
from the East Orange and New Jersey VA Medical Centers 
(VAMCs) dated from 1999 to 2004, which describe the treatment 
the veteran has received over time for various health 
problems, including problems with his hearing and feet, 
gastrointestinal system and kidneys.

An October 2002 VA feet examination report shows the veteran 
reported minimal pain on palpation to the medial and lateral 
longitudinal arches in the center of both arches.  He had 
mycotic nails, and significant decrease in the medial 
longitudinal arches of both feet.  He also had hammertoes 
when standing up, and abducted foot during the stance phase.  
He walked with a cane on the right side, and the right knee 
remained straight during the gait cycle with a slight limp.  
The veteran admitted to some right knee pain on occasion, and 
his foot was abducted during the gait cycle and pronated at 
the start of the gait cycle and throughout the gait cycle.  
His foot did not resupinate during the gait cycle.  Upon x-
ray examination, he had some degenerative changes at the 
talonavicular joint of the left foot.  He also had decreased 
calcaneal inclination angle.  The veteran was diagnosed, in 
pertinent part, with moderate pes planus deformity 
bilaterally.

A November 2003 VA feet examination report notes the veteran 
reported he had used shoes made for him, but they hurt more 
than helped.  He was also given steel inserts, which also 
hurt.  He further reported increased pain over time in both 
arches, and that he had been treated for his feet at the East 
Orange VA medical center, but not by a private physician.  He 
had been using a cane for the prior eight years to help 
relieve pressure, and was not on medication/injections for 
the feet.  Upon examination, he had pain on palpation to the 
plantar fascia, rigid hammertoes, and bunion bumps, but no 
deviation of the first metatarsophalangeal joint.  He was 
diagnosed with mild bilateral pes planus deformity, bilateral 
plantar fasciitis secondary to pes planus, and asymptomatic 
bunions secondary to pes planus.

Lastly, during the May 2005 hearing, the veteran testified 
that he uses a cain when walking due to pain.  He further 
noted that the symptomatology attributable to his bilateral 
pes planus included stiffness and spasms of the feet.

Upon a review of the evidence, the Board finds that medical 
evidence simply does not show that the service-connected 
bilateral pes planus is characterized as pronounced, and is 
not manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  As such, the 
criteria for the assignment of an increased rating in excess 
of 30 percent for the service-connected bilateral pes planus 
have not been met, and the veteran's claim must be denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
evaluating a service-connected disability involving the 
musculoskeletal system , the Board must consider functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  However, DeLuca would 
not result in a higher evaluation for the veteran in this 
case, because the veteran is receiving the appropriate 
schedular evaluation, even considering any flare- ups and 
subjective complaints of pain, under Diagnostic Code 5276.  
In short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service- 
connected bilateral flat foot disability under Diagnostic 
Code 5276.

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's disabilities alone have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities, the 
Board finds that such impairment is contemplated in the 
already assigned disability evaluations.  The Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.

A disability rating in excess of 30 percent for bilateral pes 
planus is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


